McINNIS, Judge ad hoc.
On July 24, 1950, a Brahma heifer cow owned by plaintiff was struck and killed by a freight train of the Missouri-Pacific Railroad Company, of which Guy A. Thompson is trustee, near the railroad station at Longleaf, Rapides Parish, Louisiana, for which plaintiff seeks damages of $169.
The allegations of negligence and the answer of the defendant are the same as in No. 7825, Francis v. Thompson, La.App., 59 So.2d 381, except as to the kind of animal killed and the value placed on it.
After trial on the merits the District Judge, for reasons orally assigned, rejected the demands of the plaintiff at her costs and plaintiff perfected a devolutive appeal to this Court.
This case was consolidated for trial with No, 7825 and Francis v. Thompson, La.App., 59 So.2d 382, and for the reasons assigned in No. 7825, the judgment appealed from is affirmed at the cost of plaintiff-appellant in both courts.
KENNON, J., not participating.